DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to a CON filed on 04/28/2022.
Claims 1-18 are pending for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 4-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,323,052 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application merely attempts to broaden the scope of the invention by omitting “wherein the DMA control circuit comprises: a first counter for counting the first number of clock pulses; a second counter for counting the second number of clock pulses; a third counter for counting the third number of clock pulses; and a multiplexer having a first input coupled to the NCO output, a second input coupled to a fixed logic level, an output coupled to the DMA module and input selection controlled by the first, second and third counters; wherein the first counter controls the multiplexer to couple the first input to the output thereof during the first number of clock pulses, the second counter controls the multiplexer to couple the second input to the output thereof during the second number of clock pulses, and the third counter controls the multiplexer to couple the first input to the output thereof during the third number of clock pulses.  Since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karison,136 USPQ 184, Application 17/731,884 is an obvious variant of Patent No. 11,323,052 B2. The dependent claims 5-12 are rejected because of their dependency on independent claim 4.
This is a non-provisional non-statutory obviousness type double patenting rejection because the conflicting claims have been patented.
SN 17/731,884 (instant application)
Pat. No. 11,323,052 B2
4. An apparatus for automated speed ramp control of stepper motor acceleration and deceleration, comprising: an oscillator having an output; 

a numerically controlled oscillator (NCO) having oscillator and prescale value inputs and an output providing clock pulses, wherein the NCO oscillator input is coupled to the oscillator output and a frequency of the clock pulses from the NCO is a function of a frequency from the oscillator and the prescale value; 

a memory for storing a plurality of acceleration and deceleration prescale values; and 13

a direct memory access (DMA) control circuit coupled between the NCO prescale value input and the memory, and the output of the NCO, wherein the DMA control circuit provides the NCO with the acceleration prescale values from the memory for a first number of clock pulses without requiring intervention or program execution by a central processing unit (CPU), thereafter the DMA control circuit is inhibited for a second number of clock pulses, and then the DMA control circuit provides the NCO with the deceleration prescale values from the memory for a third number of clock pulses without requiring intervention or program execution by a central processing unit (CPU).
1. An apparatus for automated speed ramp control of stepper motor acceleration and deceleration, comprising: an oscillator having an output; 

a numerically controlled oscillator (NCO) having oscillator and prescale value inputs and an output providing clock pulses, wherein the NCO oscillator input is coupled to the oscillator output and a frequency of the clock pulses from the NCO is a function of a frequency from the oscillator and the prescale value; 

a memory for storing a plurality of acceleration and deceleration prescale values; and 

a direct memory access (DMA) control circuit coupled between the NCO prescale value input and the memory, and the output of the NCO, wherein the DMA control circuit comprises a DMA controller configured to provide the NCO with the acceleration prescale values from the memory for a first number of clock pulses, and to provide the NCO with the deceleration prescale values from the memory for a third number of clock pulses, wherein the DMA controller is inhibited by the DMA control circuit for a second number of clock pulses wherein the DMA control circuit further comprises: a first counter for counting the first number of clock pulses; a second counter for counting the second number of clock pulses; a third counter for counting the third number of clock pulses; and a multiplexer having a first input coupled to the NCO output, a second input coupled to a fixed logic level, an output coupled to the DMA controller and input selection controlled by the first, second and third counters; wherein the first counter controls the multiplexer to couple the first input to the output thereof during the first number of clock pulses, the second counter controls the multiplexer to couple the second input to the output thereof during the second number of clock pulses, and the third counter controls the multiplexer to couple the first input to the output thereof during the third number of clock pulses.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Curtis (US Pub No. 2017/0163190 A1).
As to Claim 1, Curtis in Fig.1-4 discloses a method for speed ramp control of a stepper motor (104) using direct memory access (DMA) transfers (“Calculations and determinations of how many steps to move, scalar constants, counter values, relative ratios, and frequencies may be performed by prescaler NCO 220. In one embodiment, prescaler NCO 220 may access look-up tables stored in memory to determine values of scalar constants."- See [0025]), said method comprising the steps of:
providing a numerically controlled oscillator (NCO-222) having oscillator and prescale value inputs and an output providing clock pulses, wherein a frequency of the clock pulses is a function of the oscillator frequency and the prescale value (See [0020]);
providing a table of acceleration and deceleration prescale values in a memory (“Calculations and determinations of how many steps to move, scalar constants, counter values, relative ratios, and frequencies may be performed by prescaler NCO 220. In one embodiment, prescaler NCO 220 may access look-up tables stored in memory to determine values of scalar constants."- See [0025]);
programming the NCO (222) with the acceleration prescale values from the memory using direct memory access (DMA) transfers for a first number of clock pulses (420- See also [0033]);
inhibiting DMA transfers to the NCO (222) for a second number of clock pulses (425- See also [0034]); and
programming the NCO (222) with the deceleration prescale values from the memory using the DMA transfers for a third number of clock pulses (430- See also [0035]).
As to Claim 2, Curtis discloses the method according to claim 1, further comprising the step of counting a certain number of clock pulses from the NCO before doing the DMA transfer to the NCO (See [0025]).
As to Claim 3, Curtis discloses the method according to claim 1, further comprising the step of counting the number of clock pulses from the NCO then inhibiting the output of the NCO after the number of clock pulses reaches a maximum count (See [0032]- [0034]).
As to Claim 4, Curtis discloses in Fig.1-Fig.4 an apparatus for automated speed ramp control of stepper motor acceleration and deceleration, comprising:
an oscillator (220) having an output;
a numerically controlled oscillator (NCO) having oscillator (222, 226) and prescale value inputs and an output providing clock pulses, wherein the NCO oscillator input (222) is coupled to the oscillator output (220) and a frequency of the clock pulses from the NCO (222) is a function of a frequency from the oscillator and the prescale value (“NCOs 222, 226 may be tied to a common clock. Accordingly, changes to prescaler values applied to NCOs 222, 226 may change at the same rate with respect to the other NCO. The common clock may be increased or decreased in frequency to accelerate or deaccelerate”-See [0020]);
a memory for storing a plurality of acceleration and deceleration prescale values (“Calculations and determinations of how many steps to move, scalar constants, counter values, relative ratios, and frequencies may be performed by prescaler NCO 220. In one embodiment, prescaler NCO 220 may access look-up tables stored in memory to determine values of scalar constants."- See [0025]); and
a direct memory access (DMA) control circuit coupled between the NCO prescale value input and the memory, and the output of the NCO (“Calculations and determinations of how many steps to move, scalar constants, counter values, relative ratios, and frequencies may be performed by prescaler NCO 220. In one embodiment, prescaler NCO 220 may access look-up tables stored in memory to determine values of scalar constants."- See [0025]), wherein the DMA control circuit provides the NCO with the acceleration prescale values from the memory for a first number of clock pulses, inhibits the DMA control circuit for a second number of clock pulses (425 – See [0034]), and then provides the NCO (222) with the deceleration prescale values from the memory for a third number of clock pulses (430 – See [0035]).
As to Claim 5, Curtis discloses the apparatus according to claim 4, further comprising an accumulator counter coupled between the output of the NCO and the DMA control circuit (“The NCO may operate by repeatedly adding a fixed value to an accumulator. The accumulation may be performed with a carry operation. The remainder value may be left in the accumulator after an overflow. The overflow may act as the raw NCO output. The NCO may thus function as a timer that uses the overflow of the accumulator therein to divide the input frequency and create an output signal”- See [0016]), wherein the DMA control circuit provides a single prescale value to the NCO after a certain number of clock pulses have occurred (“programmable prescaler value for each NCO”- See [0017]).
As to Claim 6, Curtis discloses the apparatus according to claim 4, further comprising a maximum counter coupled to the output of the NCO and inhibiting operation of the NCO after receiving a certain maximum number of clock pulses therefrom (See [0029]- [0035]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7-12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Curtis in view of Wright (US Pub No. 2013/0015798 A1).
As to Claim 7, Curtis discloses the apparatus according to claim 4, wherein the DMA control circuit comprises: a pulse generator  and a data signal modulator (DSM) having a first input coupled to the clock output of the NCO, a second input coupled to a fixed logic level, an output coupled to a DMA trigger input of the DMA module and a control input coupled to the PWM module output for selectively coupling the output of the DSM between the first and second inputs thereof, wherein the first input is selected when the output of the PWM module is at a first logic level and the second input is selected when the output of the PWM module is at a second logic level (See [0017] and [0021]-[0024]),
Although the apparatus and a pulse generator are thought, it doesn’t explicitly disclose:
a pulse width modulation module having an input coupled to the clock output of the NCO  
Nonethless, Wright in his teachings as shown in Fig.1-Fig.10 discloses PWM circuit 100 may be controlled by PWM control circuit 170. As will be described below, PWM control circuit 170 may control the duty cycle count 120, terminal count 130, and/or clock signal CLK to implement the constant clock, synchronized variable clock, or hybrid variations for reducing EMI while maintaining a constant duty cycle. In one embodiment, the output of PWM circuit 100 may be applied to drive a load 180 (See [0034]).
Therefore, it would have been obvious before the effective date of the instant application to in include a pulse width modulation as thought by Wright within the teachings of Curtis to drive a load using a pulse-width modulated (PWM) signal and spread a spectrum of the PWM signal across a plurality of frequencies while maintaining a constant duty cycle for the load.
As to Claim 8, Curtis in view of Wright discloses the apparatus according to claim 7, further comprising an accumulator counter coupled between the output of the NCO, and the first input of the DSM and the input of the PWM module, wherein the DMA module provides a single prescale value to the NCO after a certain number of clock pulses have occurred (Wright: See [0034]- [0035]).
As to Claim 9, Curtis in view of Wright discloses the apparatus according to claim 7, wherein a duty cycle of the PWM module is programmable to provide the first logic level output during the first number of clock pulses, the second logic level output during the second number of clock pulses, and the first logic level output during the third number of clock pulses (Wright: See [0034]- [0035]).
As to Claim 10, Curtis discloses the apparatus according to claim 7, wherein the first logic level is a logic zero and the second logic level is a logic one (See [0017] and [0021]- [0024]).
As to Claim 11, Curtis discloses the apparatus according to claim 7, wherein the first logic level is a logic one and the second logic level is a logic zero (See [0017] and [0021]- [0025]).
As to Claim 12, Curtis discloses the apparatus according to claim 7, wherein the output of the DSM is configured to switch between the first and second inputs thereof on an edge of a control signal to the control input of the DSM (See [0025]).
As to Claim 14, Curtis discloses in Fig.1-Fig.4 an apparatus for automated speed ramp control of stepper motor (104) acceleration and deceleration, comprising:
an oscillator (220) having an output;
a numerically controlled oscillator (NCO) having oscillator (222,226) and prescale value inputs and an output providing clock pulses, wherein the NCO oscillator input is coupled to the oscillator output (220) and a frequency of the clock pulses from the NCO is a function of a frequency from the oscillator and the prescale value (“NCOs 222, 226 may be tied to a common clock. Accordingly, changes to prescaler values applied to NCOs 222, 226 may change at the same rate with respect to the other NCO. The common clock may be increased or decreased in frequency to accelerate or deaccelerate”-See [0020]);
a memory for storing a plurality of acceleration and deceleration prescale values (“Calculations and determinations of how many steps to move, scalar constants, counter values, relative ratios, and frequencies may be performed by prescaler NCO 220. In one embodiment, prescaler NCO 220 may access look-up tables stored in memory to determine values of scalar constants."- See [0025]); 
a direct memory access (DMA) module coupled between the NCO prescale value input and the memory (“Calculations and determinations of how many steps to move, scalar constants, counter values, relative ratios, and frequencies may be performed by prescaler NCO 220. In one embodiment, prescaler NCO 220 may access look-up tables stored in memory to determine values of scalar constants."- See [0025]);
a direct memory access (DMA) control circuit coupled between the NCO prescale value input and the memory, and the output of the NCO (“Calculations and determinations of how many steps to move, scalar constants, counter values, relative ratios, and frequencies may be performed by prescaler NCO 220. In one embodiment, prescaler NCO 220 may access look-up tables stored in memory to determine values of scalar constants."- See [0025]), 
a data signal modulator (102) having a first input (110) coupled to the clock output of the NCO, a second input (112) coupled to a fixed logic level, an output coupled to a DMA trigger input of the DMA module and a control input for selectively coupling the output of the DSM between the first and second inputs thereof (See [0017]);  wherein the DMA module programs the NCO with the acceleration prescale values during a first number of clock pulses, does no programming of the NCO during a second number of clock pulses, and programs the NCO with the deceleration prescale values during a third number of clock pulses (See [0029]-[0035]).
Although the apparatus and a pulse generator are thought, it doesn’t explicitly disclose:
a pulse width modulation module having an input coupled to the clock output of the NCO  
Nonethless, Wright in his teachings as shown in Fig.1-Fig.10 discloses PWM circuit 100 may be controlled by PWM control circuit 170. As will be described below, PWM control circuit 170 may control the duty cycle count 120, terminal count 130, and/or clock signal CLK to implement the constant clock, synchronized variable clock, or hybrid variations for reducing EMI while maintaining a constant duty cycle. In one embodiment, the output of PWM circuit 100 may be applied to drive a load 180 (See [0034]).
Therefore, it would have been obvious before the effective date of the instant application to in include a pulse width modulation as thought by Wright within the teachings of Curtis to drive a load using a pulse-width modulated (PWM) signal and spread a spectrum of the PWM signal across a plurality of frequencies while maintaining a constant duty cycle for the load.
As to Claim 15, Curtis in view of Wright discloses the apparatus according to claim 14, further comprising an accumulator counter coupled between the clock output of the NCO, and the first input of the DSM and the input of the PWM module, wherein the DMA module provides a single prescale value to the NCO after a certain number of clock pulses have occurred (Wright: See [0034]- [0035]).
As to Claim 16, Curtis in view of Wright discloses the apparatus according to claim 14, further comprising a maximum counter coupled to the output of the NCO and inhibiting operation of the NCO after receiving a certain maximum number of clock pulses therefrom (See [0029]- [0035]).
As to Claim 17, Curtis in view of Wright discloses the apparatus according to claim 14, wherein a duty cycle of the PWM module is programmable to provide the first logic level output during the first number of clock pulses, the second logic level output during the second number of clock pulses, and the first logic level output during the third number of clock pulses (Wright: See [0034]- [0035]).
As to Claim 18, Curtis in view of Wright discloses the apparatus according to claim 14, wherein the output of the DSM is configured to switch between the first and second inputs thereof on an edge of a control signal to the control input of the DSM (See [0029]- [0035]).
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Leung et al. (US Pub. No. 2007/0198101 A1) -DMA controller for controller for interfacing with a microcontroller unit (MCU) for outputting stepper patterns or control patterns to a digitally controlled motor (See [0001]); and Kirschner et al. (US Pub. No. 2007/0150423 A1) - a diagram of an exemplary embodiment of components utilized to control the operation of a stepper motor and DMA to transfer data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981. The examiner can normally be reached 8-5 (Mon- Thur).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIEL AGARED/Patent Examiner, Art Unit 2846                                                                                                                                                                                                        
/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846